Title: From George Washington to Johann Daniel Gros, 27 November 1783
From: Washington, George
To: Gros, Johann Daniel


                  
                     Gentlemen
                     New York 27th November 1783
                  
                  The illustrious and happy event, on which you are pleased to congratulate and welcome me to this City, demands all our gratitude; while the favorable sentiments you have thought proper to express of my conduct, entitles you to my warmest acknowledgements.
                  Disposed, at every suitable opportunity, to acknowledge publicly our infinite obligations to the Supreme Ruler of the Universe, for rescuing our Country from the brink of destruction; I cannot fail at this time to ascribe all the honor of our late successes to the same glorious Being.  And if my humble exertions have been made in any degree subservient to the execution of the divine purposes, the contemplation of the benediction of Heaven on our righteous Cause, the approbation of my virtuous Countrymen; and the testimony of my own conscience, will be a sufficient reward, and augment my felicity beyond any thing which the world can bestow.
                  The establishment of Civil & Religious Liberty, was the motive which induced me to the Field, the object is attained, and it now remains to be my earnest wish and prayer that the Citizens of the United States would make a wise and virtuous use of the blessings placed before them; and that the reformed German Congregation in New York, may not only be conspicuous for their religious character but as exemplary in support of our inestimable acquisitions, as their Reverend Minister has been in the attainment of them.
                  
                     Go: Washington
                  
               